           Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 1 of 6                 FILED
                                                                               2019 Jan-11 AM 11:05
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

SUZANNA F. GREER; THE ESTATE                 )
OF LISA EIDSON GREER,                        )
                                             )
      Plaintiffs,                            )
                                             )
v.                                           ) CASE NO:
                                             )
THE CINCINNATI INSURANCE                     )
COMPANY; GUIDEONE MUTUAL                     )
INSURANCE COMPANY, et al.,                   )
                                             )
      Defendants.                            )

                      JOINT PETITION FOR REMOVAL

      COMES NOW Defendant, The Cincinnati Insurance Company (“CIC”) and

GuideOne Mutual Insurance Company (“GuideOne”), by and through the

undersigned counsel, and hereby petition this court for removal pursuant to 28

U.S.C. §§ 1332(a), 1441, 1446(a), and 1447(b).

      1.      This Petition for Removal is based on diversity jurisdiction. See, 28

U.S.C §1332(a).

      2.      The state court lawsuit being removed is pending in the Circuit Court

of Jefferson County, Alabama, Case No. CV–2018–904789 and is styled Suzanna

F. Greer and The Estate of Lisa Eidson Greer v. The Cincinnati Insurance

Company; GuideOne Mutual Insurance Company, et al. (hereafter “state court

action”).
           Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 2 of 6




      3.      As required by 28 U.S.C §§ 1446(a), 1447(b), and 1449, a copy of all

documents contained in the state court action is attached to this Petition for Removal

as Exhibit A.

      4.      The state court action was commenced when the Plaintiffs filed the

original complaint in the Circuit Court of Jefferson County, Alabama on November

29, 2018 against CIC and GuideOne. (Exhibit A). In the Complaint, Plaintiffs allege

that the Plaintiffs took judgments for $3,500.000.00 as to Plaintiff Suzanna Greer,

and $3,00,000.00 as to Plaintiff, the Estate of Lisa Greer, against Terry Greer, in a

case once pending in the Circuit Court of Jefferson County, Alabama styled CV

2015-00010 involving alleged “negligent acts” of Terry Greer. (Exhibit A, ¶ 6).

Plaintiffs further allege, in pertinent part, that “[s]everal policies of insurance existed

at the time which insured or should have insured Terry Greer” for the negligent acts

complained in CV 2015-00010 and that “[s]ome or all of these insurance policies

were provided by the insurance company in the instant case.” (Exhibit A, ¶ 7).

      5.      Plaintiffs further allege that after making claims for coverage to

Defendants for Terry Greer’s “negligent acts,” that the Defendants “wrongfully

denied coverage and breached the contract to provide Terry Greer insurance

coverage for his negligence.” (Exhibit A, Complaint, ¶¶ 20, 21). Plaintiffs further

allege that Terry Greer assigned any contractual rights he possessed in the coverage

from policies issued by the Defendants over to Plaintiffs. (Exhibit A, ¶ 9). Plaintiffs


                                           –2–
              Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 3 of 6




also assert direct action claims pursuant to Alabama Code §§ 27-23-1 and 27-23-1

against Defendants. (Exhibit A, pp. 5-6).

         6.       A jury demand is made in the state court action. (Exhibit A, p. 6).

         7.       Assuming that service of process was proper, CIC was served with a

copy of the state court complaint on December 12, 201.18. (Exhibit A).

         8.       Assuming that service of process was proper, Guideone was served

with a copy of the state court complaint on December 21, 2018 2. (Exhibit A).

         9.       This Notice of Removal is filed within the thirty–day time

frame specified in 28 U.S.C § 1446(b) on behalf of all Defendants

         10.      CIC and GuideOne are the only defendants in the state court action.

Fictitious defendants are disregarded in federal court as a matter of law. 28 U.S.C §

1441 (b)(1).

         11.      The state court plaintiff, Suzanna F. Greer, is a resident of Mobile

County, Alabama. (Exhibit A, State Court Complaint, ¶ 14). The Plaintiff known as

the Estate of Lisa Eidson Greer is an estate probated in the Probate Court of Jefferson

County, Alabama. (See State Court Complaint ¶ 13). See, 28 USC § 1332(c)(1).




1
       CIC reserves the right to raise improper service of process as a defense in its initial responsive pleading to
the Complaint.

2
         GuideOne reserves the right to raise improper service of process as a defense in its initial responsive pleading
to the Complaint.

                                                         –3–
         Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 4 of 6




      12.    Both at the time the state court action was filed and at the time of this

removal petition, the Defendant, CIC was and is an Ohio corporation registered to

do business in Alabama. (Exhibit A, ¶ 15; See also Report, Certificate and Certificate

of Incorporation documents, Ohio Secretary of State’s office attached hereto as

Exhibit B). In accordance with 28 U.S.C. § 1332(c)(1), CIC is a citizen of Ohio

because that is where it is incorporated and where the corporation has its principal

place of business.

      13.    Both at the time the state court action was filed and at the time of this

removal petition, the Defendant, GuideOne was and is an Iowa corporation

registered to do business in Alabama. (Exhibit A, ¶ 16; See also Report, Certificate

and Certificate of Incorporation documents, Iowa Secretary of State’s office attached

hereto as Exhibit C). In accordance with 28 U.S.C. § 1332(c)(1), GuideOne is a

citizen of Iowa because that is where it is incorporated and where the corporation

has its principal place of business.

      14.    Complete diversity of citizenship exists under 28 U.S.C. § 1332

because the plaintiff Suzanna F. Greer is a citizen of the state of Alabama, and the

Estate of Lisa Eidson Greer is an entity of the state of Alabama. The defendant, CIC

is a citizen of the state of Ohio, and GuideOne is a citizen of the state of Iowa.




                                         –4–
        Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 5 of 6




      15.   On the face of the Plaintiffs’ Complaint in the state court action, the

amount-in-controversy exceeds the sum of $75,000.00 exclusive of interest and

costs. (See State Court Complaint ¶ 23).

      16.   Defendants have provided a copy of this Notice of Removal to all

adverse parties and to the Clerk of the Circuit Court of Jefferson County, Alabama

in accordance with 28 U.S.C. § 1446(d).

                                            Respectfully submitted,

                                            /s/ Tom Burgess
                                            Tom Burgess (BUR011)

                                            /s/ J. Kerry Burgess
                                            J. Kerry Burgess (BUR156)

                                            Attorneys for Defendant
                                            The Cincinnati Insurance Company

OF COUNSEL:
BURGESS ROBERTS LLC
2017 Morris Avenue, Suite 100
Birmingham, Alabama 35203
Tel: (205) 870-8611
tburgess@burgessroberts.com
kburgess@burgessroberts.com


                                            /s/Julie Pearce
                                            Julie D. Pearce (PEA032)

                                            Attorney for Defendant
                                            GuideOne Mutual Insurance
                                            Company



                                      –5–
        Case 2:19-cv-00060-GMB Document 1 Filed 01/10/19 Page 6 of 6




OF COUNSEL:
GAINES GAULT HENDRIX PC
3500 Blue Lake Drive
Suite 425
Birmingham, Alabama 35243
Tel: (205) 980-5888
jpearce@ggh-law.com

                          CERTIFICATE OF SERVICE


       I hereby certify that on January 10, 2019, I have electronically filed the above
and foregoing with the Clerk of the Court via the Court’s electronic system,
Alafile.com, which will notify the following registered participants:
      James S. Roberts, Jr.
      The Jim Roberts Law Firm, LLC
      1123 Main Street
      Gardendale, AL 35071
      jimroberts@northjeffersonlawyers.com


                                               /s/ Tom Burgess
                                               OF COUNSEL




                                         –6–
